
	
		II
		110th CONGRESS
		2d Session
		S. 3185
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Ms. Cantwell (for
			 herself, Mr. Whitehouse,
			 Mr. Sanders, Mr. Kerry, Mr.
			 Wyden, and Mr. Nelson of
			 Florida) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To provide for regulation of certain transactions
		  involving energy commodities, to strengthen the enforcement authorities of the
		  Federal Energy Regulatory Commission under the Natural Gas Act and the Federal
		  Power Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Unfair Manipulation of Prices
			 Act of 2008.
		2.Regulation of
			 certain transactions in derivatives involving energy commodities
			(a)Energy commodity
			 definedSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
			 amended—
				(1)in paragraph (14),
			 by inserting , an energy commodity, after excluded
			 commodity;
				(2)by redesignating
			 paragraphs (13) through (21) and paragraphs (22) through (34) as paragraphs
			 (14) through (22) and paragraphs (24) through (36), respectively;
				(3)by inserting after
			 paragraph (12) the following:
					
						(13)Energy
				commodityThe term
				energy commodity means—
							(A)coal;
							(B)crude oil,
				gasoline, diesel fuel, jet fuel, heating oil, and propane;
							(C)electricity;
							(D)natural gas;
				and
							(E)any other substance (other than an excluded
				commodity, a metal, or an agricultural commodity) that is used as a source of
				energy, as the Commission, in its discretion, deems
				appropriate.
							;
				and
				(4)by inserting after
			 paragraph (22) (as so redesignated by paragraph (2) of this subsection) the
			 following:
					
						(23)Included energy
				transaction; bilateral energy transactionThe term included energy
				transaction means a contract, agreement, or transaction in an energy
				commodity for future delivery that provides for a delivery point of the energy
				commodity in the United States, or that is transacted on a computer terminal
				located in the United States. The term bilateral included energy
				transaction means an included energy transaction that is executed or
				traded other than on or through a trading
				facility.
						.
				(b)Extension of
			 regulatory authority to swaps involving included energy
			 transactionsSection 2(g) of such Act (7 U.S.C. 2(g)) is
			 amended—
				(1)by inserting
			 or an energy commodity after agricultural
			 commodity; and
				(2)by inserting
			 not an included energy transaction and is before
			 —.
				(c)Exemption for
			 transactions in energy commodities that are not included energy
			 transactionsSection 2 of such Act (7 U.S.C. 2) is amended by
			 adding at the end the following:
				
					(j)Exemption for
				transactions in energy commodities which are not included energy
				transactionsThis Act shall
				not apply to a contract, agreement, or transaction in an energy commodity which
				is not an included energy
				transaction.
					.
			(d)Extension of
			 regulatory authority to included energy transactions on foreign boards of
			 tradeSection 4 of such Act (7 U.S.C. 6) is amended—
				(1)in subsection (a),
			 by inserting , and which is not an included energy transaction
			 after territories or possessions the 2nd place it appears;
			 and
				(2)in
			 subsection (b), by adding at the end the following: The preceding
			 sentence shall not apply with respect to included energy
			 transactions..
				(e)Limitation of
			 CFTC authority To provide certain exemptions with respect to included energy
			 transactions
				(1)In
			 generalSection 4(c) of such Act (7 U.S.C. 6(c)) is amended by
			 adding at the end the following:
					
						(6)The Commission may not exempt any included
				energy transaction from the requirements of subsection (a), unless the
				Commission provides 60 days advance notice to the Congress and solicits public
				comment about the provision of the
				exemption.
						.
				(2)Nullification of
			 no-action letter exemptions to certain requirements applicable to included
			 energy transactionsBeginning
			 180 days after the date of the enactment of this Act, any exemption provided by
			 the Commodity Futures Trading Commission that has allowed included energy
			 transactions (as defined in section 1a(13) of the Commodity Exchange Act) to be
			 conducted without regard to the requirements of section 4(a) of such Act shall
			 be null and void.
				(f)Requirement To
			 establish uniform position limits for included energy
			 transactionsSection 4a(a) of such Act (7 U.S.C. 6a(a)) is
			 amended—
				(1)by inserting after
			 the 2nd sentence the following: With respect to included energy
			 transactions, the Commission shall fix limits on the aggregate number of
			 positions which may be held by any person for the prompt month, and the
			 aggregate number of positions which may be held by any person for each month,
			 and the aggregate number of positions which may be held by any person for all
			 months, in all markets subject to the jurisdiction of the Commission.;
			 and
				(2)in the 4th
			 sentence by inserting , consistent with the 3rd sentence, after
			 Commission.
				(g)Swaps involving
			 included energy transactions excluded from exemption for bona fide hedging
			 transactionsSection 4a(c) of such Act (7 U.S.C. 6a(c)) is
			 amended by adding at the end the following: The preceding provisions of
			 this subsection shall not apply to swaps that involve an included energy
			 transaction..
			(h)Special rules
			 applicable to bilateral included energy transactions
				(1)Exemption from
			 requirement that transactions be made on or through a designated contract
			 market, etcSection 4(a) of such Act (7 U.S.C. 6(a)), as amended
			 by subsection (d)(1) of this section, is amended by inserting (other
			 than a bilateral included energy transaction) after any
			 transaction.
				(2)Reporting and
			 recordkeeping requirements
					(A)In
			 generalSection 4g of such Act (7 U.S.C. 6g) is amended by adding
			 at the end the following:
						
							(g)Requirements
				applicable to bilateral included energy transactions
								(1)In
				generalAn eligible contract participant that enters into or
				executes a bilateral included energy transaction shall—
									(A)provide to the
				Commission on a timely basis the information required under paragraph
				(2);
									(B)consistent with
				section 4i, maintain books and records relating to the transaction for at least
				5 years after the date of the transaction, in such form as the Commission shall
				require; and
									(C)keep the books and
				records open to inspection by any representative of the Commission or the
				United States Department of Justice.
									(2)Required
				information
									(A)In
				generalThe Commission shall require eligible contract
				participants to provide the Commission with such information regarding
				bilateral included energy transactions entered into or executed by the
				participants as the Commission considers necessary to assist in detecting and
				preventing price manipulation.
									(B)Information to be
				providedThe information to be provided shall include information
				regarding large trading positions (as defined by the Commission) obtained
				through 1 or more bilateral included energy transactions that involve—
										(i)substantial
				quantities of the underlying energy commodity in the cash market; or
										(ii)substantial
				positions, investments, or trades in agreements or contracts related to energy
				commodities.
										.
					(B)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Commodity Futures Trading Commission shall issue
			 a notice of proposed rulemaking, and not later than 1 year after such date of
			 enactment, the Commission shall promulgate final regulations, specifying the
			 information to be maintained and provided under section 4g(g)(2) of the
			 Commodity Exchange Act.
					(i)Public disclosure
			 of number and value of positions held in commodity index
			 fundsSection 8 of such Act (7 U.S.C. 12) is amended by adding at
			 the end the following:
				
					(j)The Commission shall publish on its website
				monthly the aggregate number and value of the long positions, and the aggregate
				number and value of the short positions, that are held by any person in any
				portfolio constructed to match or track the components of an index of all
				commodities, and the portion of the positions that are net long positions in
				included energy
				transactions.
					.
			(j)No effect on
			 FERC authoritySection 2 of such Act (7 U.S.C. 2), as amended by
			 subsection (c) of this section, is amended by adding at the end the
			 following:
				
					(k)No effect on FERC
				authorityThis Act shall not
				be interpreted to affect the jurisdiction of the Federal Energy Regulatory
				Commission with respect to the authority of the Federal Energy Regulatory
				Commission under the Federal Power Act (16 U.S.C. 791a et seq.), the Natural
				Gas Act (15 U.S.C. 717 et seq.), or other law to obtain information or
				otherwise carry out the responsibilities of the Federal Energy Regulatory
				Commission.
					.
			3.Cease-and-desist
			 authority
			(a)Natural Gas
			 ActSection 20 of the Natural
			 Gas Act (15 U.S.C. 717s) is amended by adding the following at the end:
				
					(e)Cease-and-desist
				proceedings; temporary orders; authority of the commissionIf the
				Commission finds, after notice and opportunity for hearing, that any entity may
				be violating, may have violated, or may be about to violate any provision of
				this Act, or any rule, regulation, restriction, condition, or order made or
				imposed by the Commission under the authority of this Act, the Commission may
				publish its findings and issue an order requiring such entity, and any other
				entity that is, was, or would be a cause of the violation, due to an act or
				omission the entity knew or should have known would contribute to such
				violation, to cease and desist from committing or causing such violation and
				any future violation of the same provision, rule, or regulation. Such order
				may, in addition to requiring an entity to cease and desist from committing or
				causing a violation, require such entity to comply, to provide an accounting
				and disgorgement, or to take steps to effect compliance, with such provision,
				rule, or regulation, upon such terms and conditions and within such time as the
				Commission may specify in such order. Any such order may, as the Commission
				deems appropriate, require future compliance or steps to effect future
				compliance, either permanently or for such period of time as the Commission may
				specify.
					(f)HearingThe
				notice instituting proceedings pursuant to subsection (e) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
					(g)Temporary
				orderWhenever the Commission determines that the alleged
				violation or threatened violation specified in the notice instituting
				proceedings pursuant to subsection (e), or the continuation thereof, is likely
				to result in significant dissipation or conversion of assets, significant harm
				to energy consumers, or substantial harm to the public interest, prior to the
				completion of the proceedings referred to in subsection (e). The Commission may
				issue a temporary order requiring the respondent to cease and desist from the
				violation or threatened violation and to take such action to prevent the
				violation or threatened violation and to prevent dissipation or conversion of
				assets, significant harm to energy consumers, or substantial harm to the public
				interest, frustration of the Commission’s ability to conduct the proceedings,
				or frustration of the Commission’s ability to redress said violation at the
				conclusion of the proceedings, as the Commission deems appropriate pending
				completion of such proceedings. Such an order shall be entered only after
				notice and opportunity for a hearing, unless the Commission determines that
				notice and hearing prior to entry would be impracticable or contrary to the
				public interest. A temporary order shall become effective upon service upon the
				respondent and, unless set aside, limited, or suspended by the Commission or a
				court of competent jurisdiction, shall remain effective and enforceable pending
				the completion of the proceedings.
					(h)Review of
				temporary orders
						(1)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (g), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
						(2)Judicial
				reviewWithin—
							(A)10 days after the
				date the respondent was served with a temporary cease-and-desist order entered
				with a prior Commission hearing; or
							(B)10 days after the
				Commission renders a decision on an application and hearing under paragraph
				(1), with respect to any temporary cease-and-desist order entered without a
				prior Commission hearing, the respondent may apply to the United States
				district court for the district in which the respondent resides or has its
				principal place of business, or for the District of Columbia, for an order
				setting aside, limiting, or suspending the effectiveness or enforcement of the
				order, and the court shall have jurisdiction to enter such an order. A
				respondent served with a temporary cease-and-desist order entered without a
				prior Commission hearing may not apply to the court except after hearing and
				decision by the Commission on the respondent’s application under paragraph (1)
				of this subsection.
							(3)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (2) of this subsection shall not, unless specifically ordered by the
				court, operate as a stay of the Commission’s order.
						(4)Exclusive
				reviewSections 19(d) and 24 shall not apply to a temporary order
				entered pursuant to this section.
						(i)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				subsection.
					.
			(b)Federal Power
			 ActSection 314 of the Federal Power Act (16 U.S.C. 825m) is
			 amended by adding the following at the end:
				
					(e)Cease-and-desist
				proceedings; temporary orders; authority of the commissionIf the
				Commission finds, after notice and opportunity for hearing, that any entity may
				be violating, may have violated, or may be about to violate any provision of
				this Act, or any rule, regulation, restriction, condition, or order made or
				imposed by the Commission under the authority of this Act, the Commission may
				publish its findings and issue an order requiring such entity, and any other
				entity that is, was, or would be a cause of the violation, due to an act or
				omission the entity knew or should have known would contribute to such
				violation, to cease and desist from committing or causing such violation and
				any future violation of the same provision, rule, or regulation. Such order
				may, in addition to requiring an entity to cease and desist from committing or
				causing a violation, require such entity to comply, to provide an accounting
				and disgorgement, or to take steps to effect compliance, with such provision,
				rule, or regulation, upon such terms and conditions and within such time as the
				Commission may specify in such order. Any such order may, as the Commission
				deems appropriate, require future compliance or steps to effect future
				compliance, either permanently or for such period of time as the Commission may
				specify.
					(f)HearingThe
				notice instituting proceedings pursuant to subsection (e) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
					(g)Temporary
				orderWhenever the Commission determines that the alleged
				violation or threatened violation specified in the notice instituting
				proceedings pursuant to subsection (e), or the continuation thereof, is likely
				to result in significant dissipation or conversion of assets, significant harm
				to energy consumers, or substantial harm to the public interest, prior to the
				completion of the proceedings referred to in subsection (e), the Commission may
				issue a temporary order requiring the respondent to cease and desist from the
				violation or threatened violation and to take such action to prevent the
				violation or threatened violation and to prevent dissipation or conversion of
				assets, significant harm to energy consumers, or substantial harm to the public
				interest, frustration of the Commission’s ability to conduct the proceedings,
				or frustration of the Commission’s ability to redress said violation at the
				conclusion of the proceedings, as the Commission deems appropriate pending
				completion of such proceedings. Such an order shall be entered only after
				notice and opportunity for a hearing, unless the Commission determines that
				notice and hearing prior to entry would be impracticable or contrary to the
				public interest. A temporary order shall become effective upon service upon the
				respondent and, unless set aside, limited, or suspended by the Commission or a
				court of competent jurisdiction, shall remain effective and enforceable pending
				the completion of the proceedings.
					(h)Review of
				temporary orders
						(1)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (g), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
						(2)Judicial
				reviewWithin—
							(A)10 days after the
				date the respondent was served with a temporary cease-and-desist order entered
				with a prior Commission hearing; or
							(B)10 days after the
				Commission renders a decision on an application and hearing under paragraph
				(1), with respect to any temporary cease-and-desist order entered without a
				prior Commission hearing, the respondent may apply to the United States
				district court for the district in which the respondent resides or has its
				principal place of business, or for the District of Columbia, for an order
				setting aside, limiting, or suspending the effectiveness or enforcement of the
				order, and the court shall have jurisdiction to enter such an order. A
				respondent served with a temporary cease-and-desist order entered without a
				prior Commission hearing may not apply to the court except after hearing and
				decision by the Commission on the respondent’s application under paragraph (1)
				of this subsection.
							(3)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (2) of this subsection shall not, unless specifically ordered by the
				court, operate as a stay of the Commission’s order.
						(4)Exclusive
				reviewSection 317 shall not apply to a temporary order entered
				pursuant to this section.
						(i)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				subsection.
					.
			
